Case 1:19-cv-25046-RNS Document 270 Entered on FLSD Docket 07/23/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   Federal Trade Commission,               )
   Plaintiff,                              )
                                           )
   v.                                      )
                                             Civil Action No. 19-25046-Civ-Scola
                                           )
   On Point Global LLC and others,         )
   Defendants.                             )

                         Order Denying Motions to Dismiss
         Now before the Court is the Defendant Arlene Mahone’s motion for limited
  relief from asset freeze. For the reasons set forth below, the Court denies her
  motion (ECF No. 264).
         Mahone requests that the Court lift the asset freeze and release $63,246
  to repair her roof. A district court has the inherent, equitable power to freeze
  assets “as an incident to its express statutory authority to issue a permanent
  injunction under the Federal Trade Commission Act.” FTC v. U.S. Oil & Gas Corp.,
  748 F.2d 1431, 1432 (11th Cir. 1984). “The natural corollary to this rule is that
  a court may unfreeze those assets when equity requires. FTC v. IAB Marketing
  Associates, LP, 972 F. Supp. 2d 1307, 1313 (S.D. Fla. Sep. 18, 2013) (Scola, J.).
  However, under the circumstances here, equity does not require limited relief
  from the asset freeze.
         The main reason that the Court will not unfreeze assets for Mahone’s roof
  repairs is that the Defendants’ “monetary liability greatly exceeds the frozen
  funds.” Id. (denying motion for limited relief from asset freeze to pay for living
  expenses). “When frozen assets are less than the amount needed to compensate
  consumers for their losses, a district court can properly refuse to unfreeze
  assets.” Id. That is because “one purpose of the asset freeze is to ensure that
  funds are available to provide consumers redress and deprive wrongdoers of their
  ill-gotten gains.” Id. According to the Receiver’s first report, the ill-gotten gains
  total approximately $80 million. (ECF No. 108 at 21.) The Court’s asset freeze
  has frozen approximately $8.5 million in liquid assets. Given this discrepancy,
  the Court concludes that equity favors preserving the frozen assets to protect
  consumers.
         Moreover, Mahone has not demonstrated that she has no other source of
  income. To the contrary, her motion indicates that she and her husband earn
  over $18,000 per month (or $216,000 per year) and claims that “after paying for
  necessary living expenses,” her household saves less than $1,000 per month.
Case 1:19-cv-25046-RNS Document 270 Entered on FLSD Docket 07/23/2020 Page 2 of 2



  (ECF No. 264 at 6.) If anything, her motion shows that she is living a relatively
  lavish lifestyle. The Court does not consider it equitable to release funds set aside
  for the victims when Mahone has access to legally-acquired income. See FTC v.
  USA Financial, LLC, 2008 WL 3165930, *3 (M.D. Fla. Aug. 6, 2008) (“Typically a
  court will deny such a request . . . where the defendant has other sources of
  income” and instead “courts look for evidence of the defendant’s overall assets
  or income”). Therefore, the Court denies her motion (ECF No. 264).
        Done and ordered at Miami, Florida on July 23, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
